Citation Nr: 1210304	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left groin condition.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine with spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ulnar nerve transposition.  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from July 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record reveals that the Veteran informed VA that he desired to attend a video conference hearing to be conducted at his local RO.  The Veteran has not been provided with the requested hearing.  He should be scheduled for a video conference hearing.  These hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing in accordance with applicable procedures.  Thereafter, the case should be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


